The act of 1801, ch. 10, sec. 4, states, "that where a defendant, in any action of debt, etc., shall appeal, etc., and shall not, on the trial of such appeal, diminish the sum recovered by the plaintiff, etc., the party so appealing shall pay to the plaintiff the sum of 10 per cent, to be computed from the time of rendering judgment in the County Court to the time of rendering up judgment in the Superior Court, and the lawful rate per cent from that time till the whole debt shall be (26)  paid," etc. The true construction of this act is that 10 per cent shall be paid upon the principal of the debt, and not upon the principal and interest added together. The Legislature intended to substitute 10 per cent in the place of 6 per cent, the legal interest, from the time of rendering judgment in the County Court to the rendition of the judgment in the Superior Court, and to charge the defendant with the lawful rate per cent from that time till he paid the debt. *Page 25